UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C.20549 FORM 10-Q RQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2011 OR £TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROMTO 1-5491 Commission File Number ROWAN COMPANIES, INC. (Exact name of registrant as specified in its charter) Delaware 75-0759420 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 2800 Post Oak Boulevard, Suite 5450Houston, Texas 77056-6189 (Address of principal executive offices) (Zip Code) (713) 621-7800 Registrant's telephone number, including area code Inapplicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesRNo£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesRNo£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer RAccelerated filer £Non-accelerated filer £Smaller reporting company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes £No R The number of shares of common stock, $0.125 par value, outstanding at October 31, 2011, was 124,980,208. Table of Contents ROWAN COMPANIES, INC. TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited): Condensed Consolidated Balance Sheets – September 30, 2011, and December 31, 2010 1 Condensed Consolidated Statements of Income – Three and nine months ended September 30, 2011 and 2010 3 Condensed Consolidated Statements of Cash Flows – Nine months ended September 30, 2011 and 2010 4 Condensed Consolidated Statements of Changes in Stockholders’ Equity – Nine months ended September 30, 2011 and 2010 5 Notes to Unaudited Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item 4. Controls and Procedures 21 PART II OTHER INFORMATION Item 1. Legal Proceedings 21 Item 1A. Risk Factors 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 6. Exhibits 23 SIGNATURES 24 Table of Contents PART I.FINANCIAL INFORMATION Item 1.Financial Statements ROWAN COMPANIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except shares) (Unaudited) September 30, December 31, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Restricted cash - Receivables - trade and other Prepaid expenses and other current assets Deferred tax assets - net - Assets of discontinued operations (Note 2) Total current assets PROPERTY, PLANT AND EQUIPMENT - at cost: Drilling equipment Construction in progress Other property and equipment Property, plant and equipment - gross Less accumulated depreciation and amortization Property, plantand equipment - net Other assets TOTAL ASSETS $ $ 1 Table of Contents ROWAN COMPANIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (continued) (In thousands, except shares) (Unaudited) September 30, December 31, LIABILITIES ANDEQUITY CURRENT LIABILITIES: Current maturities of long-term debt $ $ Accounts payable - trade Deferred revenues Accrued compensation and related employee costs Accrued income taxes Accrued interest Other current liabilities Liabilities of discontinued operations (Note 2) Total current liabilities Long-term debt - less current maturities Other liabilities Deferred income taxes - net Commitments and contingent liabilities (Note 6) - - STOCKHOLDERS' EQUITY: Preferred stock, $1.00 par value, 5,000,000 shares authorized, issuable in series: Series A Junior Preferred Stock, 1,500,000 shares authorized, none issued - - Common stock, $0.125 par value, 150,000,000 shares authorized; 127,548,322 shares and 126,346,627 shares issued at September 30, 2011 and December 31, 2010, respectively Additional paid-in capital Retained earnings Cost of 2,584,114 and 52,408 treasury shares, respectively ) ) Accumulated other comprehensive loss ) ) Total stockholders' equity TOTAL LIABILITIES ANDEQUITY $ $ 2 Table of Contents ROWAN COMPANIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (In thousands, except per share amounts) (Unaudited) Three Months Ended Sept. 30, Nine Months Ended Sept. 30, REVENUES $ COSTS AND EXPENSES: Direct operating costs (excluding items below) Depreciation and amortization Selling, general and administrative Loss (gain) on disposals ofproperty and equipment 14 ) Charges to settle litigation (Note 8) 20 Total costs and expenses INCOME FROM OPERATIONS OTHER INCOME (EXPENSE): Interest expense, net of interest capitalized ) Interest income Other - net ) ) ) 2 Total other income (expense) - net ) INCOME FROM CONTINUING OPERATIONS BEFORE INCOME TAXES Provision (benefit) for income taxes ) ) NET INCOME FROM CONTINUING OPERATIONS DISCONTINUED OPERATIONS (Note 2): Income (loss) from discontinued operations, net of tax ) ) Gain on sale of discontinued operations, net of tax - - Discontinued operations, net of tax ) NET INCOME $ INCOME (LOSS) PER SHARE - BASIC: Income from continuing operations $ Discontinued operations $ ) Net income $ INCOME (LOSS) PER SHARE - DILUTED: Income from continuing operations $ Discontinued operations $ ) Net income $ 3 Table of Contents ROWAN COMPANIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Nine Months Ended September 30, CASH PROVIDED BY (USED IN) OPERATIONS: Net income $ $ Adjustments to reconcile net income to net cash provided by operations: Depreciation and amortization Material charges (Note 2) - Deferred income taxes ) Provision for pension and postretirement benefits Stock-based compensation expense Gain on disposals of property, plant and equipment ) Gain on sale of manufacturing operations ) - Gain on sale of land drilling operations ) - Postretirement benefit claims paid ) ) Contributions to pension plans ) ) Changes in current assets and liabilities: Receivables - trade and other ) ) Inventories ) Prepaid expenses and other current assets ) ) Accounts payable ) Accrued income taxes ) Deferred revenues ) Billings in excess of costs and estimated profits on uncompleted contracts ) Other current liabilities ) ) Net changes in other noncurrent assets and liabilities ) Net cash provided by operations CASH PROVIDED BY (USED IN) INVESTING ACTIVITIES: Capital expenditures ) ) Proceeds from sale of manufacturing operations - Proceeds from sale of land drilling operations - Decrease in restricted cash - Net cash used in acquisition of SKDP - ) Proceeds from disposals of property, plant and equipment Net cash provided by (used in) investing activities ) CASH PROVIDED BY (USED IN) FINANCING ACTIVITIES: Proceeds from borrowings, net of issue costs - Repayments of borrowings ) ) Payments to acquire treasury stock ) - Excess tax benefits from stock-based compensation ) Proceeds from stock options and other Net cash (used in) provided by financing activities ) INCREASE IN CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ 4 Table of Contents ROWAN COMPANIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY (In thousands) (Unaudited) Shares of common stock outstanding Common stock Additional paid-in capital Retained earnings Treasury stock Accumulated other comprehensive income (loss) Total stockholders' equity Balance, December 31, 2009 $ ) $ ) $ Stock issued in acquisition of SKDP $ $ Stock issued under share-based compensation plans 89 - ) - Stock-based compensation - Excess tax benefit from stock-based compensation plans - - ) - - - ) Net income - Balance, September 30, 2010 $ ) $ ) $ Balance, December 31, 2010 $ ) $ ) $ Stock issued under share-based compensation plans - ) - Shares reacquired ) - - - ) - ) Stock-based compensation - Excess tax benefit from stock-based compensation plans - Net income - Balance, September 30, 2011 $ ) $ ) $ 5 Table of Contents NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Note 1 – General The condensed consolidated financial statements of Rowan Companies, Inc. (“Rowan” or the “Company”) included in this Form 10-Q have been prepared without audit in accordance with accounting principles generally accepted in the United States of America and the rules and regulations of the Securities and Exchange Commission.Certain information and notes have been condensed or omitted as permitted by those rules and regulations.The unaudited condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements and related notes included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2010. Rowan believes the accompanying unaudited condensed consolidated financial statements contain all adjustments, which are of a normal recurring nature unless otherwise noted, necessary for a fair statement of the results for the interim periods presented.Rowan’s results of operations and cash flows for the interim periods are not necessarily indicative of results to be expected for the full year. In June and September 2011, the Company completed the sales of its manufacturing and land drilling operations, respectively.Our manufacturing operations were previously reported as the “Drilling Products and Systems” and the “Mining, Forestry and Steel Products” segments, and our land drilling operations were previously reported as a component of our “Drilling Services” segment.The Company does not currently segment its remaining offshore drilling business for reporting purposes. Results of manufacturing and land drilling operations have been reclassified to discontinued operations for all periods presented (see Note 2). Note 2 – Discontinued Operations On June 22, 2011, the Company completed the sale of its wholly owned manufacturing subsidiary, LeTourneau Technologies, Inc, (“LeTourneau”), at a price of $1.1 billion in cash, less a post-closing working capital adjustment in the amount of $46.7 million, and recognized a gain on sale of $660.9 million ($424.5 million, net of tax) in the second quarter of 2011. The operations of LeTourneauhave been included in “Discontinued operations, net of tax,” in the Condensed Consolidated Statements of Income for all periods presented. In connection with the sale, the Company entered into certain other agreements with LeTourneau including a facilities lease agreement, an employee services agreement, and an amendment to the construction contract for the Joe Douglas drilling rig in order for the Company to direct the completion of construction, commissioning and delivery of such rig.The lease and employee services agreements shall terminate at the earliest of (i) 120 days following completion of construction, (ii) one year following the Closing Date or (iii) the effective date of any other termination of the lease or employee services agreements pursuant to the agreements.Costs incurred in connection with the facilities lease and employee services agreements will be capitalized as part of the cost of the rig. On September 1, 2011, the Company completed the sale of its land drilling services business for $510 million in cash, plus an estimated working capital adjustment of approximately $27 million, and recognized a gain on sale of approximately $214.8 million ($155.0 million, net of tax) in the third quarter of 2011.Theresults of land drilling services have been reclassified to discontinued operations for all periods presented. 6 Table of Contents The following table sets forth the components of “Discontinued operations, net of tax,” for the three and nine months ended September 30, 2011 and 2010 (in thousands): Manufacturing Drilling Total Manufacturing Drilling Total Three months ended September 30: Revenues $
